DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed 03/11/2021 is acknowledged. Claims 1-20 are cancelled. Claims 21-43 are now pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 35-36, 37-43 are objected to because of the following informalities: 
Re Claim 35- the limitation “…the contact resistance between the display element and the conductive layer…” lacks proper antecedent basis in the claim
Re Claim 36-the limitation “wherein the conductive border reduces the sheet resistance…” lacks proper antecedent basis in the claim. {Note: should depend on claim 34 and read “wherein the conductive border reduces a sheet resistance of…”. For purposes of examination claim 36 is assumed to be dependent on claim 34}. 
Re Claim 37, the limitation “a plurality of protrusions extending from base portions of the plurality or deformable elements” should read “a plurality of protrusions extending from base portions of the plurality of deformable material” (if not, please clarify).
Re Claims 38-43 currently depend on Claim 35. Claims 38-43 should depend on Claim 37 For purposes of examination claims 38-43 are assumed to be dependent on claim 37}.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verweg (US 2010/0097344).
As to Claim 21, Verweg discloses An electronic device, comprising: 
a housing (fig.2b- housing 300-para.0026); 
a user input surface attached to the housing and defining an exterior surface of the electronic device (fig.2b-transparent window plate 140; para.0027,0031-touch input provided by user to the transparent window plate 140); 
a touch sensor below the user input surface and configured to detect a user input applied to the user input surface (fig.2b-capacitive touch sensor 80; para.0027,0031); 
a display below the touch sensor (fig.2b- display device 90; para.0028, 0031); and 
a conductive layer between the touch sensor and the display and electrically coupled to both the touch sensor and the display (fig.2b-optically clear adhesive layer 74- para.0031; electrode layer 82-para.0027).  

As to Claim 22, Verweg discloses wherein the conductive layer comprises an optically transparent material (fig.2b- optically transparent adhesive layer 74-para.0031).

As to Claim 23, Verweg discloses discloses wherein the conductive layer comprises indium tin oxide (fig.2b-electrode layer 82 –para.0027).

As to Claim 24, Verweg discloses wherein the display comprises: a front polarizer (fig.2b-polarizer 98); a display element below the front polarizer (fig.2b-LCD layer 96); and a back polarizer below the display element (fig.3-backlight 91 provides polarized light to back plate 92 {read as back polarizer}).
  
As to Claim 25, Verweg discloses wherein the conductive layer is adjacent to the front polarizer of the display (fig.2b- optically transparent adhesive layer 74 is adjacent to polarizer 98).

As to Claim 26, Verweg discloses wherein the touch sensor comprises a capacitive sensor (fig.2b- capacitive touch sensor 80).  

As to Claim 27, Verweg discloses wherein the touch sensor comprises: a first electrode layer (fig.2b-electrode layer 81-para.0027); a second electrode layer (fig.2b- electrode layer 82-para.006-0027); and a dielectric substrate positioned between the first electrode layer and the second electrode layer (fig.3b- glass plate layer 83-para.0026).  

Claim(s) 29-30, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappaport et al. (US 2013/0314648).
As to Claim 29, Rappaport et al. discloses An electronic device, comprising: 
a housing (fig.2- housing 12-para.0030,0032); 
a user input surface attached to the housing and defining an exterior surface of the electronic device (fig.2-cover layer 60); 
a touch sensor below the user input surface and configured to detect a user input including at least one of a touch input or a force input (fig.2- touch sensor array 88-para.0031, 0036); 
a display below the touch sensor (fig.2- display 50-para.0034); and 
a conductive layer below the display and electrically coupled to the display (fig.2-backlight unit 68; pressure sensitive adhesive layer 120). 

As to Claim 30, Rappaport et al. discloses wherein the display comprises: a front polarizer (fig.2-upper polarizer 74); a display element below the front polarizer (fig.2-LC layer 80; TFT layer 76; CF layer 82); and a back polarizer (fig.2-lower polarizer 72), wherein the conductive layer is electrically coupled to the back polarizer (fig.2-backlight 68 is electrically coupled to the display 50 that includes polarizer 72).  

As to Claim 34, Rappaport et al. disclose a conductive border below the conductive layer (fig.2- housing 12 forms a border below the backlight unit layer 68, and may be formed of conductive materials- para.0029).

Claim(s) 37, 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0063365).
As to Claim 37, Li et al. discloses A sensor component for an electronic device, comprising: 
a base (fig.8-9,10- conductive layer 6); 
a plurality of deformable elements extending from the base (fig.8- post spacer protrusions 8-para.0055), the plurality of deformable elements, comprising: 
deformable material (fig.8-9,10-para.0057-0058, 0091- post spacer protrusion 8 may be of piezoelectric material; figs.9-10); and 
a plurality of protrusions extending from base portions of the plurality or deformable elements (fig.8-9,10- post spacer protrusion 8); 
a plurality of sense elements disposed at free ends of each of protrusion of the plurality of protrusions (fig.8-9,10+conductive layer 7-para.0086).  

As to Claim 39, Li et al. disclsoes wherein the sense elements are coated on the plurality of protrusions (para.0063- the conductive layer 7 is formed by a patterning process).

As to Claim 40, Li et al. discloses wherein the sense elements comprise a conductive material (fig.8-9,10- conductive layer 7-para.0086).  

As to Claim 41, Li et al. disclsoes wherein the sense elements comprise a dielectric material (fig.8-9,10- insulating layer 5b).  

As to Claim 42, Li et al. discloses wherein the base portions of the plurality of deformable elements and the plurality of protrusions are a unitary component (para. 0061- the first signal line 6 , protrusions 8 and second signal line 7 form the post spacer protrusion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verweg (US 2010/0097344) in view of Hashida et al. (US 2016/0026298).
As to Claim 28, Verweg discloses wherein: the first electrode layer comprises a first set of electrodes in a first layer (fig.3b-sensors 112 provided on electrode layer 110); the second electrode layer comprises a second [set of] electrodes (fig.3b- electrode 122), wherein the first set of electrodes is positioned with respect to the second set of electrodes to form a set of capacitive sensors (fig.3b-sensors 112 are positioned in correspondence to second electrode 122 to detect a position of touch input-para.00344).  
Verweg does not expressly disclose where the second electrode layer comprises a second set of electrodes. 
Hashida et al. discloses where a second electrode layer comprises a second set of electrodes (fig.2- 5-drive electrodes 31DP; para.0032, 0048, 0051-0053, 0163). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Verweg with teachings of Hashida et al., the motivation being to detect the user position on the touch .

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (US 2013/0314648) in view of Noguchi et al. (2016/0154501).
As to Claim 31, Rappaport et al. does not expressly disclose wherein the back polarizer comprises an insulating material. 
Noguchi et al. discloses a back polarizer comprises an insulating material (fig.8- polarizing plate 60 includes polarizing layer of an insulating material-para.0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rappaport et al. with the teachings of Noguchi et al., the motivation being since in doing so would not have modified by operation of the device, thus yielding predictable results, in particular providing polarization functions (Noguchi-para.102).

As to Claim 32, Rapport et al. in view of Noguchi et al. disclose wherein the back polarizer physically separates the conductive layer from the display element (Rappaport-fig.2- lower polarizer 72 between the backlight unit 68 from display elements TFT 76, LC 80, CF 82). 

As to Claim 33, Rappaport et al. in view of Noguchi et al. disclose wherein the display element comprises a thin film transistor layer (Rappaport-fig.2- TFT layer 76).



Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (US 2013/0314648) in view of Meng et al. (US 2017/0090674).
As to Claim 34, Rappaport et al. does not expressly disclose, but Meng et al. discloses wherein the conductive border reduces the contact resistance between the display element and the conductive layer, thereby reducing the noise signals produced by the display element (fig.8-9; lower conductive electrode 72 positioned on upper surface of conductive layer 68 and below backlight unit 60, where layer 68 may also serve as lower conductive electrode 72, where the lower conductive electrode forms an electrical connection with ground wire of the backlight module 60; para.0030- Because the reflector is relative soft, the deformation transferred from the cover plate is a reduced bending deformation after passing through the soft upper diffuser, the lower diffuser, the light guide plate, the reflector, and the deformation can be ignored. Therefore, when a force is applied, a distance between the upper conductive electrode layer and the lower conductive electrode layer can be reduced differently according to different pressures; 0036,0041).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rappaport et al. with the teachings of Meng et al., the motivation being to detect the force, when different force touches are applied to different positions of the touch display. 
{It is noted, that this limitation includes an intended result, in which the lower conductive electrode, as disclosed by Taniguchi, is capable of achieving the claimed result. Therefore, the intended result adds no further limits on the claim}.

As to Claim 36, Rappaport et al. in view of Meng et al. disclose wherein the conductive border reduces the sheet resistance of the conductive layer, thereby reducing the noise signals produced by the display element (Meng-para.0030, 0034, 0041).
Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0063365) in view of Iida et al. (US 2013/0234734).
As to Claim 38, Li et al. does not expressly disclose, but Iida et al. discloses wherein the sense elements are at least partially embedded in each protrusion of the plurality of protrusions (fig.2a-b- electrode 12 embedded within structures 16- para.0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al., with the teachings of Iida et al., the motivation being to provide improved sensitivity of the sensor (para.0189-Iida).

Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0063365) in view of Kurihara et al. (US 6,501,529).
As to Claim 43, Li et al. does not expressly disclose, but Kurihara et al. discloses at least one additional protrusion of the plurality of protrusions that does not include any sense elements (fig.8- spacer 32; fig.9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al., with the teachings of Kurihara et al., the motivation being to provide distance between a first and second substrate uniform and keep the thickness of liquid crystal layer constant (col.4, lines 6-9-Kurihara).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627